Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to Applicant’s Remarks filed on 08/27/2021.
Claims 21, 34, and 44 have been cancelled.
Claims 21-51 are currently pending and have been examined.

Response to Applicant’s Arguments
4.	Double Patenting: Applicant’s arguments with respect claims 21-51 that were rejected under the judicially created doctring of obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,846,801 have been considered. Examiner hereby withdraws the claim double patenting rejections of these claims since Applicant has filed a Terminal Disclaimer to obviate the rejections. The Terminal Disclaimer was approved on 08/28/2021
5.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 21-51 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that amended independent Claim 21 recites an improvement in the functioning of a computer or an improvement to another technology or technical field and the recited 
First, Examiner respectfully submits that the recited limitations of independent claim 21, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance) and “Mathematical Concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely managing profitability of at least one insurance policy provided to a client of a professional employer organization (PEO). See details of Claim Rejections - 35 USC § 101 in the section below. 
Second, Examiner respectfully submits that the abstract idea is not integrated into a practical application because independent claim 21 further to the abstract idea includes additional elements of “a database” and “a graphical representation for display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). None of the additional elements taken individually or when taken as an ordered combination . See details of Claim Rejections - 35 USC § 101 in the section below.


Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.	Claims 21-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

8. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 21-33 are directed to a method (i.e., process), claims 34-43 are directed to a system (i.e., machine), and claims 44-51 are directed to a non-transitory computer readable medium (i.e., machine). 
Regarding independent claim 21:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 21 recites the at least following limitations of “(a) storing employee geographic location data for employees covered by the at least one insurance policy based upon a unique identifier associated with the at least one respective client; (b) obtaining payroll data for the at least one respective client based upon the respective unique identifier; (c) calculating, in real-time, earned premium data for the at least one insurance policy; (d) calculating, in real-time, a policy ranking based upon the earned premium data; (e) calculating, in real-time, an indicator scaling factor corresponding to a size of the at least one insurance policy; (f) generating, in real-time, a plurality of indicators associated with the at least one insurance policy and based upon the employee geographic location data, each indicator having at least one indicator characteristic based upon at least one of the indicator scaling factor and the policy ranking; and Filed: HEREWITH(g) updating the at least one indicator characteristic of the at least one indicator in real-time based upon real-time changes in the calculated real-time earned premium data by repeating steps (b)-(f) so that risk, rated, and profitability associated with the at least one insurance policy are managed in a real-time basis.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance) and “Mathematical Concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely managing profitability 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 21 further to the abstract idea includes additional elements of “a database” and “a graphical representation for display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 34:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 34 recites the at least following limitations of “(a) store employee geographic location data for employees covered by the at least one insurance policy based upon a unique identifier associated with the at least one respective client, (b) obtain payroll data for the at least one respective PEO client based upon the respective unique identifier, (c) calculate, in real-time, earned premium data for the at least one insurance policy, (d) calculate, in real-time, a policy ranking based upon the earned premium data, (e) calculate, in real-time, an indicator scaling factor corresponding to a size of the at least one insurance policy, (f) generate, in real-time, a plurality of indicators associated with the at least one insurance policy and based upon the employee geographic location data, each indicator having at least one indicator characteristic based upon at least one of the indicator scaling factor and the policy ranking, and (g) update the at least one indicator characteristic of the at least one indicator in real-time based upon real-time changes in the calculated real-time earned premium data by repeating steps (b)-(f) so that risk, rated, and profitability associated with the at least one insurance policy are managed in a real-time basis.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance) and “Mathematical Concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely managing profitability of at least one insurance policy provided to a client of a professional employer organization (PEO). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 34 further to the abstract idea includes additional elements of “a memory”, “a processor”, “a database”, and “a graphical representation for display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 44:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 44 recites the at least following limitations of “(a) storing employee geographic location data for employees covered by the at least one insurance policy based upon a unique identifier associated with the at least one respective client; (b) obtaining payroll data for the at least one respective PEO client based upon the respective unique identifier; (c) calculating, in real-time, earned premium data for the at least one insurance policy; (d) calculating, in real-time, a policy ranking based upon the earned premium data; (e) calculating, in real-time, an indicator scaling factor corresponding to a size of the at least one insurance policy; (f) generating, in real-time, a plurality of indicators associated with the at least one insurance policy and based upon the employee geographic location data, each indicator having at least one indicator characteristic based upon at least one of the indicator scaling factor and the policy ranking; and (g) updating the at least one indicator characteristic of the at least one indicator in real-time based upon real-time changes in the calculated real-time earned premium data by repeating steps (b)-(f) so that risk, rated, and profitability associated with the at least one insurance policy are managed in a real-time basis.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance) and “Mathematical Concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely managing profitability of at least one insurance policy provided to a client of a professional employer organization (PEO). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 44 further to the abstract idea includes additional elements “a processor”, “a database”, and “a graphical representation for display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 22, 35, and 45: Dependent claims 22, 35, and 45 add additional limitations of “wherein the graphical representation comprises a geographic map of policy coverage areas for display including the plurality of indicators at corresponding geographic locations.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., displaying the graphical representation). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 23, 36, and 46: Dependent claims 23, 36, and 46 add additional limitations of “wherein the at least one insurance policy comprises a plurality of insurance policies; and wherein each of the plurality of indicators is each associated with a corresponding one of the plurality of insurance policies.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 24, 25, and 37: Dependent claims 24, 25, and 37add additional limitations of “wherein the policy ranking corresponds to a profitability of each of the plurality of insurance policies … wherein the policy ranking corresponds to a profitability for the least one insurance policy.” The additional limitations further narrow the abstract idea noted in independent claims 21 and 34. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 26 and 38: Dependent claims 26 and 38 add additional limitations of “wherein the at least one client comprises a plurality of clients.” The additional limitations further narrow the abstract idea noted in independent claims 21 and 34. The . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 27, 39, and 47: Dependent claims 27, 39, and 47 add additional limitations of “wherein the at least one insurance policy comprises a plurality of insurance policies; and wherein the policy ranking corresponds to a profitability of each of the plurality of insurance policies for employees of each of the plurality of clients at a same zip code.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 28, 29, 40, and 48: Dependent claims 28, 29, 40, and 48 add additional limitations of “wherein the at least one visual characteristic comprises color … wherein the at least one visual characteristic comprises size.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., displaying the graphical representation). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 30, 41, and 49: Dependent claims 30, 41, and 49 add additional limitations of “further comprising calculating, in real-time, profitability for each employee based upon the earned premium data; and wherein the at least one indicator characteristic is updated in real-time based upon real-time changes in the calculated profitability.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive 
Regarding dependent claims 31, 42, and 50: Dependent claims 31, 42, and 50 add additional limitations of “further comprising storing claims data associated with the at least one insurance policy in the database based upon the unique identifier; and wherein the policy ranking is calculated based upon the claims data.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 32: Dependent claim 32 add additional limitations of “wherein the graphical representation comprises at least one of an icon, graph, table, and textual representation.” The additional limitations further narrow the abstract idea noted in independent claim 21. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., displaying the graphical representation). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 33, 43, and 51: Dependent claims 33, 43, and 51 add additional limitations of “herein the unique identifier comprises a federal employer identification number.” The additional limitations further narrow the abstract idea noted in independent claims 21, 34, and 44. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      I	f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691